           Case 2:19-cv-01633-RSM-BAT Document 43 Filed 07/08/20 Page 1 of 2




 1
 2
 3
 4
 5
                                  UNITED STATES DISTRICT COURT
 6                               WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8
      MATTHEW WRIGHT,                                    Case No. C19-1633RSM
 9
10                  Plaintiff,                           ORDER ADOPTING REPORT AND
                                                         RECOMMENDATION
11                    v.
12    STATE OF WASHINGTON, et al.,
13
                  Defendants.
14
15
            This matter comes before the Court on the Report and Recommendation of the
16
     Honorable Brian A. Tsuchida, United States Magistrate Judge. Dkt. #25. Judge Tsuchida
17
     recommends granting the Rule 12(b)(6) Motion to Dismiss, Dkt. #22, filed by Defendants State
18
19   of Washington, Washington Department of Corrections (“DOC”), and Elizabeth Hainline. The

20   Court has also reviewed the Objections filed by Plaintiff Matthew Wright, Dkt. #26, and
21
     response from Defendants, Dkt. #33.         Mr. Wright presents no conclusive legal authority
22
     challenging the findings of Judge Tsuchida. The Court has otherwise found no error in the
23
24   legal analysis and conclusions of the Report and Recommendation justifying dismissal of Mr.

25   Wright’s claims against these Defendants.
26          Given all of the above, the Court finds and ORDERS:
27
            1. The Report and Recommendation, Dkt. #25, is ADOPTED.
28



     ORDER OF DISMISSAL - 1
         Case 2:19-cv-01633-RSM-BAT Document 43 Filed 07/08/20 Page 2 of 2



          2. Defendants’ Motion to Dismiss, Dkt. #22, is GRANTED.
 1
 2        3. Plaintiff’s claims against Defendant Hainline are dismissed with prejudice.

 3        4. Plaintiff’s constitutional claims against the State of Washington and Department of
 4
            Corrections brought pursuant to 42 U.S.C. § 1983 are dismissed with prejudice.
 5
          5. The Clerk shall send a copy of this Order to the parties and to Judge Tsuchida.
 6
 7        DATED this 8th day of July, 2020.

 8
 9
10
11
                                               A
                                               RICARDO S. MARTINEZ
                                               CHIEF UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     ORDER OF DISMISSAL - 2
